Exhibit 10.3

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR
SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND
SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION THEREUNDER, IN
EACH CASE, TO THE EXTENT APPLICABLE HERETO.

 

PROMISSORY NOTE

 

 

$3,000,000  

New York, New York

September 7, 2016

 

 

FOR VALUE RECEIVED, Hudson Bay Master Fund Ltd. (the “Investor”) hereby promises
to pay to Helios and Matheson Analytics Inc., a Delaware corporation (the
“Company”), on the date set forth below, (i) the principal amount of Three
Million Dollars ($3,000,000) and (ii) interest on the unpaid principal balance
hereof at the rate set forth herein (collectively, the “Obligations”). This
Promissory Note (this “Note”) is issued as payment, in part, of the purchase
price of that certain Senior Secured Convertible Note of the Company, with an
initial aggregate principal amount of $3,000,000 (as such note may be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time in accordance with the terms thereof, the “Convertible Note”), issued
pursuant to that certain Securities Purchase Agreement, dated as of September 7,
2016, by and among the Company and the investors party thereto (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Securities Purchase Agreement”). Capitalized terms not defined herein
shall have the meaning as set forth in the Convertible Note. NEITHER THIS NOTE
NOR ANY INTEREST HEREIN MAY BE PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED,
WHETHER BY THE COMPANY, OPERATION OF LAW, COURT ORDER OR OTHERWISE, WITHOUT THE
EXPRESS PRIOR WRITTEN CONSENT OF THE INVESTOR. ANY SUCH PURPORTED ASSIGNMENT OR
TRANSFER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID.

 

1.     Payment of Principal. The principal amount of this Note (the
“Principal”), together with all unpaid interest accrued thereon and any other
Obligations payable hereunder, shall be due and payable in full upon December 7,
2017 (the “Maturity Date”); provided, that the Maturity Date shall be
automatically extended by one (1) calendar day for each calendar day after
December 7, 2017 (the “Scheduled Convertible Note Maturity Date”), if any, that
all, or any part, of the Convertible Note remains outstanding.

 

2.     Payment of Interest. The unpaid Principal balance due hereunder shall
bear interest (the “Interest”) at an annual rate equal to 0.61% (the “Interest
Rate”). Subject to Sections 3 and 7 below, Interest shall be payable and due
upon the Maturity Date. All interest shall be computed on the basis of a year of
365 or 366 days, as the case may be, for the actual number of days (including
the first day but excluding the last day) elapsed.

 

 
 

--------------------------------------------------------------------------------

 

 

3.            Prepayment Prior to the Maturity Date.

 

(a)          Optional Prepayment. The Investor may, at its option at any time
after Sepember 28, 2016 (or such earlier date as the Company shall permit any
holder of Notes to effect an Optional Prepayment) and from time to time
thereafter, prepay, in whole or in part, without premium or penalty, the
Obligations under this Note (each, an “Optional Prepayment”).

 

(b)          Mandatory Prepayment. Upon any Mandatory Prepayment Event (as
defined below), the Investor shall promptly prepay such aggregate outstanding
Principal of this Note equal to the applicable Mandatory Prepayment Amount (as
defined below) with respect to such Mandatory Prepayment Event. (each, a
“Mandatory Prepayment”, and together with each Optional Prepayment, each a
“Prepayment”).

 

(c)          Mechanics of Prepayments. All Prepayments hereunder shall be made
in cash, by wire transfer, in U.S. dollars and immediately available funds, in
accordance with the wire instructions delivered to the Investor by the Company
on or prior to such date of such Prepayment. At the option of the Company,
prepayments may be made directly to the Company or to such other Persons as the
Company may direct in its wire instructions.

 

(d)          Cancellation of Interest upon Prepayment. Notwithstanding anything
herein to the contrary, upon any Prepayment prior to the Maturity Date
(including, without limitation, any Mandatory Prepayment), the aggregate cash
amount in such Prepayment shall be applied entirely to and against any
outstanding Principal under this Note, and any accrued and unpaid Interest with
respect to the Principal prepaid shall be automatically cancelled as of the date
of such prepayment.

 

(d)          Definitions. For the purpose of this Note, the following
definitions shall apply:

 

(i)     “Mandatory Prepayment Amount” means, with respect to any given Mandatory
Prepayment Event, such amount of cash as specified in the applicable clause of
the definition of “Mandatory Prepayment Event” below (or, as applicable, in such
valid written notice delivered pursuant to such clause).

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)     “Mandatory Prepayment Event” means, as applicable, (i) with respect to
any Restricted Principal of the Convertible Note designated to be converted in a
Conversion Notice, both (A) the Company’s receipt of such Conversion Notice
thereunder executed by the Investor in which all, or any part, of the principal
of the Convertible Note to be converted includes any Restricted Principal and
(B) the Investor’s receipt from the Company of written confirmation that the
Company’s transfer agent (the “Transfer Agent”) has been irrevocably instructed
by the Company to deliver to the Investor (or its designee) the shares of Common
Stock to be issued pursuant to such Conversion Notice in accordance with Section
3(c) of the Convertible Note (in each case, as adjusted, if applicable, to
reflect the withdrawal of any Conversion Notice, in whole or in part, by the
Investor, whether pursuant to Section 3(c)(ii) of the Convertible Note or
otherwise), or (ii), (A) the Investor’s receipt of a valid (unless waived in
writing by the Investor) written notice by the Company electing to effect a
Mandatory Conversion (as defined in the Convertible Note) of Restricted
Principal (as defined in the Convertible Note) (solely with respect to such
aggregate amount of Restricted Principal included in such Mandatory Conversion)
and (B) the Investor’s receipt from the Company of written confirmation that the
Transfer Agent has been irrevocably instructed by the Company to deliver the
shares of Common Stock to be issued pursuant to such Mandatory Conversion Notice
in accordance with Section 3(f) of the Convertible Note (each, a “Mandatory
Prepayment Notice”, and the date thereof, a “Mandatory Prepayment Notice Date”);
provided, that, with respect to this clause (ii), no Equity Conditions Failure
may exist as of the date of the applicable Mandatory Prepayment (unless waived
in writing by the Investor). Notwithstanding the foregoing, the Investor (or its
designee) shall not commence a Deposit/Withdrawal at Custodian with respect to
such shares of Common Stock to be issued upon conversion of Restricted Principal
unless and until the Investor shall have either (x) delivered such Mandatory
Prepayment Amount to the Company or (y) delivered evidence to the Company of the
delivery of irrevocable instructions to the Investor’s bank, broker or other
financial institution to wire such Mandatory Prepayment Amount to the Company
from an account with at least an amount of cash or other Eligible Assets (as
defined below) equal to such Mandatory Prepayment Amount).

 

4.           Defaults.

 

(a)          the Investor shall be deemed in default hereunder upon the
occurrence of any of the following (a “Default”):

 

(i)     Failure to Pay Principal or Interest. The failure of the Investor to
pay, when due, all or any part of any Principal or Interest required to be made
hereunder; or

 

(ii)     Bankruptcy, etc. The Investor shall have entered against it by a court
having jurisdiction thereof a decree or order for relief in respect to the
Investor in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other similar official shall be
appointed for the Investor or for any substantial part of the Investor’s
property, or the winding up or liquidation of the Investor’s affairs shall have
been ordered; or the Investor shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or the Investor shall consent to the entry of an order for such relief
in an involuntary case under any such law, or any such involuntary case shall
commence, and not be dismissed within sixty (60) days; or the Investor shall
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other similar official for the
Investor or for any substantial part of the Investor’s property, or make any
general assignment for the benefit of creditors.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     Consequence of Default. Upon the occurrence of a Default, the
outstanding Obligations hereunder shall, at the option of the Company, become
immediately due and payable. Notwithstanding the foregoing, if there shall occur
a Default under Section 4(a)(ii) above, the entire outstanding Obligations
hereunder, shall automatically become immediately due and payable without any
action on the part of the Company. Upon the occurrence of a Default, the Company
shall also have all the rights and remedies of a secured party on default under
Article 9 of the Uniform Commercial Code of the State of New York with respect
to the Collateral (as hereinafter defined).

 

5.           Representations and Warranties of the Investor. The Investor
represents and warrants to the Company as follows as of the date hereof: (a) the
Investor has the power and authority to execute, deliver and perform all
obligations in accordance herewith; (b) the execution, delivery and performance
by the Investor of this Note are within the Investor's legal powers, and do not
contravene any law or any contractual restriction binding on or affecting the
Investor; (c) no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Investor of this Note;
(d) this Note constitutes the legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, except
to the extent enforceability is limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium and other laws for the protection of creditors generally
and by general equitable principles; and (e) there is no pending or, to the
Investor's knowledge, threatened action or proceeding affecting the Investor
before any governmental agency or arbitrator with respect to the transactions
contemplated by this Note or which may materially adversely affect the property,
assets or condition (financial or otherwise) of the Investor.

 

6.           Security.

 

(a)     Grant of Security Interest. As security for the due and prompt payment
and performance of all payment obligations under this Note and any
modifications, replacements and extensions hereof (collectively, “Secured
Obligations”), the Investor hereby pledges and grants a security interest to the
Company in all of the Investor’s right, title, and interest in and to, initially
at least $3,000,000, in the aggregate, in cash, cash equivalents, any Group of
Ten (“G10”) currency and any notes or other securities issued by any G10 country
(the “Eligible Assets”) held by the Investor in the bank or brokerage account
described on Schedule I attached hereto (the “Collateral”, and such account, the
“Collateral Account”), subject to reduction upon any reduction, offset or
cancellation of this Note. So long as any Restricted Principal (as defined in
the Convertible Note) remains outstanding under the Convertible Note, the
Investor shall keep Collateral in the Collateral Accout with a fair market value
of at least the amount of Restricted Principal then outstanding.

 

(b)     Change in Collateral Account. The Investor may, with at least five (5)
Trading Days’ notice to the Company, move the Collateral to an account or
accounts of the Investor (the “New Collateral Account”) to a new account or
accounts at a financial institution selected by the Investor, (but if such
financial institution is not listed as a permitted financial institution on
Schedule II attached hereto, subject to the consent of the Company, not to be
unreasonably withheld), and upon such move, such New Collateral Account shall be
the Collateral Account for all purposes hereunder.

 

 
4

--------------------------------------------------------------------------------

 

 

7.           Offset Rights.

 

(a)     Investor Optional Offset. Notwithstanding anything herein to the
contrary, Investor may, on or after October 1, 2016, at any time an Equity
Conditions Failure then exists, at its option, at its sole discretion, satisfy
all, or any part, of any Principal (and related accrued and unpaid Interest
hereunder) in full by the surrender and concurrent cancellation of such portion
of the outstanding obligations under the Convertible Note equal to such portion
of Principal being satisfied hereunder (each, an “Investor Optional Offset”).
Upon any Investor Optional Offset, any accrued and unpaid Interest with respect
to such portion of Principal being satisfied in such Investor Optional Offset
shall be automatically cancelled as of the date of such Investor Optional
Offset. Each Investor Optional Offset shall be effective upon the date the
Investor delivers notice to the Company of the Investor’s election to effect
such Investor Optional Offset.

 

(b)     Redemption Offset. Notwithstanding anything herein to the contrary, at
the option of the Company, the Company may reduce the Principal by any cash
amount then due and payable by the Company to the Investor under the Convertible
Note (after which such cash amount shall be deemed to have been paid in full
under the Convertible Note) (a “Redemption Offset”). Upon any Redemption Offset,
any accrued and unpaid Interest with respect to such portion of Principal being
satisfied in such Redemption Offset shall be automatically cancelled as of the
date of such Redemption Offset. Each Redemption Offset shall be effective upon
the date the Company delivers notice to the Investor of the Company’s election
to effect such Redemption Offset.

 

(c)     Event of Default Offset. Notwithstanding anything herein to the
contrary, Investor may, at any time on or after the occurrence of any Event of
Default under the Convertible Note, but prior to the date of cure thereof, at
its sole discretion, satisfy all, or any part, of any Principal (and related
accrued and unpaid Interest hereunder) in full by the surrender and concurrent
cancellation of such portion of the outstanding obligations under the
Convertible Note equal to such portion of Principal being satisfied hereunder
(each, an “Event of Default Offset”). Upon any Event of Default Offset, any
accrued and unpaid Interest with respect to such portion of Principal being
satisfied in such Event of Default Offset shall be automatically cancelled as of
the date of such Event of Default Offset. Each Event of Default Offset shall be
effective upon the date the Investor delivers notice to the Company of the
Investor’s election to effect such Event of Default Offset.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     Automatic Set-off Upon any Bankruptcy Event of Default. Notwithstanding
anything herein to the contrary, upon any Bankruptcy Event of Default under the
Convertible Note, all Principal (and related accrued and unpaid Interest
hereunder) shall be automatically satisfied in full by the deemed automatic
surrender and concurrent cancellation of the outstanding obligations under the
Convertible Note equal to such portion of Principal being satisfied hereunder
(each, a “Bankruptcy Event of Default Offset”, and together with the Investor
Optional Offset, and Event of Default Offset, the “Investor Offset Rights”).
Upon any Bankruptcy Event of Default Offset, any accrued and unpaid Interest
with respect to such portion of Principal being satisfied in such Bankruptcy
Event of Default Offset shall be automatically cancelled as of the date of such
Bankruptcy Event of Default Offset. Each Bankruptcy Event of Default Offset
shall be effective upon the date of the earliest occurrence of a Bankruptcy
Event (as defined in the Convertible Note) under the Convertible Note.

 

(e)     Automatic Offset Upon Prohibited Transfers of this Note. If for any
reason, this Note or any interest herein is pledged, assigned or transferred to
any Person other than the Company without the prior written consent of the
Investor, whether by contract, operation of law, court order or otherwise (each,
a “Prohibited Transfer”), (i) all of the outstanding Principal shall be
automatically deemed satisfied in full, (ii) 75% of the remaining Restricted
Principal of the Convertible Note shall be automatically cancelled (with the
remaining 25% of the Restricted Principal of the Convertible Note automatically
becoming unrestricted principal thereunder), (iii) all accrued and unpaid
Interest payable hereunder shall be automatically cancelled and (iv) this Note
shall be deemed to be paid in full and shall be null and void.

 

(f)     Investor Offset Rights; Single Integrated Transaction. The Company
hereby acknowledges and agrees that (i) the Investor shall be entitled to
exercise the Investor Offset Rights through any means permissible under
applicable law, including without limitation, set-off and recoupment and (ii)
the Obligations of the Investor hereunder and the obligations of the Company
under the Convertible Note issued pursuant to the Securities Purchase Agreement
arise in a single integrated transaction and constitute related and
interdependent obligations within such transaction.

 

8.            Miscellaneous.

 

(a)     Full Recourse. The parties hereby acknowledge and agree that this Note
is a full recourse obligation of the Investor.

 

(b)     No Oral Waivers or Modifications. No provision of this Note may be
waived or modified orally, but only in a writing signed by the Company and the
Investor.

 

(c)     Governing Law. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the Borough of Manhattan
in the City of New York, New York, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     No Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction or other similar authority (a “Severability Event”), this entire
Note shall be automatically terminated and shall thereafter be null and void and
all remaining payment obligations hereunder of the Investor to the Company shall
be automatically cancelled, ab initio.

 

(e)     Currency. Principal and interest due hereunder shall be payable in
lawful money of the United States of America and shall be payable to the Company
at the address of the Company, or at such other address as may be specified in a
written notice to the Investor given by the Company. The Company has provided
the Investor with wire transfer instructions pursuant to which payments may be
made under this Note and such wire transfer instruction shall be valid for the
entire period of this Note.

 

(f)     Weekend; Holidays.     If any payment on this Note shall become due on a
Saturday, Sunday or a bank or legal holiday in the State of New York, such
payment shall be made on the next succeeding business day in the State of New
York.

 

(g)     Usury. If interest payable under this Note is in excess of the maximum
permitted by law, the interest chargeable hereunder shall be reduced to the
maximum amount permitted by law and any excess over the maximum amount permitted
by law shall be credited to the Principal balance of this Note and applied to
the same and not to the payment of Interest.

 

(h)     Remedies. No delay or omission on the part of the Company in the
exercise of any right or remedy hereunder shall operate as a waiver thereof, and
no partial exercise of any right or remedy precludes other or further exercise
thereof or the exercise of any other rights or remedy.

 

(i)     Waiver of Presentment. The Investor hereby waives presentment,
diligence, protest and demand, notice of protest, demand and dishonor and
nonpayment of this Note.

 

[Signature Page Follows]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Note has been executed as of the date first written
above.

 

 

HUDSON BAY MASTER FUND LTD

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yoav Roth

 

 

 

Name: Yoav Roth

 

 

 

Title: Authorized Signatory

 

  

Agreed and accepted as of this 7th day of September, 2016 by:

 

HELIOS AND MATHESON ANALYTICS INC.

 

By:

/s/ Parthasarathy Krishnan
Name: Parthasarathy Krishnan
Title: Chief Executive Officer

 

 
8

--------------------------------------------------------------------------------

 

 

Schedule I

 

Collateral Account

 

Hudson Bay Master Fund Ltd, sub account 752-005007 at Fidelity Investments.

 

 


--------------------------------------------------------------------------------

 

 

Schedule II

 

Permitted Financial Institutions

 

UBS AG or any of their affiliates

Citibank NA or any of their affiliates

Bank of America Merrill Lynch or any of their affiliates

Deutche Bank, AG or any of their affiliates

Fidelity Investments, FMR LLC or any of their affiliates

Morgan Stanley or any of their affiliates